      Case 3:19-cv-02937-X Document 11 Filed 01/28/20                   Page 1 of 2 PageID 33



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


KATELYN HANKS,                                  )
                                                )
                          Plaintiff,            )
                                                )       CIVIL ACTION
vs.                                             )
                                                )       FILE No. 3:19-CV-02937
RONSTE, LTD.,                                   )
                                                )
                          Defendant.            )


                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff,    KATELYN         HANKS   (“Plaintiff”)   and   Defendant,   RONSTE,   LTD.

(“Defendant”), by and through undersigned counsel and pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, hereby jointly stipulate to the dismissal of Defendant,

RONSTE, LTD., and this entire Action with prejudice. Each party to bear their own fees and

costs.

               Respectfully submitted this 28th day of January, 2020.



                                                Law Offices of
                                                THE SCHAPIRO LAW GROUP, P.L.

                                                /s/ Douglas S. Schapiro
                                                Douglas S. Schapiro
                                                Northern District of Texas ID No. 54538FL
                                                The Schapiro Law Group, P.L.
                                                7301-A W. Palmetto Park Rd., #100A
                                                Boca Raton, FL 33433
                                                Tel: (561) 807-7388
                                                Email: schapiro@schapirolawgroup.com
   Case 3:19-cv-02937-X Document 11 Filed 01/28/20             Page 2 of 2 PageID 34




                                          /s/    Larry L. Fowler, Jr._________________
                                          Larry L. Fowler, Jr.
                                          State Bar No. 07321900
                                          Pope, Hardwicke, Christie, Schell, et al.
                                          1000 Ballpark Way, Suite 300
                                          Arlington, TX 76011
                                          Phone: (817) 369-8985
                                          lfowler@popehardwicke.com




                              CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 28th day of January, 2020, we electronically filed the

forgoing with the Clerk of the Court by using the CM/ECF system.


                                          /s/ Douglas S. Schapiro
                                          Douglas S. Schapiro, Esq.
                                          Northern District of Texas ID No. 54538FL
                                            .
